AGREEMENT FOR CONDITIONAL OPTION FOR EXCHANGE OF NET
PROFITS INTEREST FOR CONVERTIBLE PREFERRED STOCK



TIIIS AGREEMENT is by and between TENGASCO, INC., a Tennessee corporation, as
GRANTOR and HOACTZIN PARTNERS, L.P. as GRANTEE.



In consideration of the following agreements of Grantee:



Grantee's agreement to receive a net profits interest in a methane extraction
project of Manufactured Methane Corporation as set out in conveyance dated
September 17, 2007 from Manufactured Methane Corporation to Grantee (the "Net
Profits Interest") which interest is to be reduced if certain sums are received
by Grantee as set out in the Net Profits Interest; and



Grantee's agreement to enter into a subscription for all available units in and
to that certain drilling program dated September 17, 2007 for a ten well program
by Grantor in Kansas (the "Drilling Program") and to receive working interest
revenues and to pay management fees to Grantor for certain periods;



Grantor and Grantee hereby enter into the agreements set out below, and Grantor
grants and conveys to Grantee those rights, interests, or privileges set out
below:



In the event that the Grantee has not received from its interest in the Drilling
Program and the Net Profits Interest, twenty five percent (25%) of the aggregate
consideration paid for the Drilling Program by Grantee on or before December 31,
2009, then on January 1, 2010 Grantee shall have the right at Grantee's option
(the "Option") to exchange 20% of its Net Profits Interest for shares of
convertible preferred stock of Grantor (the "Convertible Preferred") with a
liquidation value equal to 20% of the consideration paid for the Drilling
Program by Grantee plus the total of all additional expenses funded in relation
thereto, less the net proceeds (net of any and all operating expenses and
management fees) received by Grantor from its interests in the Drilling Program
and the Net Profits Interest at the time of such exchange. Grantor hereby agrees
that it will take all steps to authorize and issue to Grantee upon request of
Grantee such Convertible Preferred in such amount.

In addition, the Grantee shall have, commencing on January 1, 2011 and on
January 1 of each successive year, an additional right to exchange a portion of
its Net Profits Interest for Convertible Preferred as set out in this paragraph.
If during each year commencing January 1, 2011 the Investment (defined below) is
reduced by proceeds of the Drilling Program and/or the Net Profits Interest
received by Grantee by less than 20% from the amount at January 1 of that same
year, then Grantee shall have on such date and on each anniversary of such date
thereafter the option to exchange up to 20% of its Net Profits Interest for
Convertible Preferred with a liquidation value equal to 20% of the amount of the
Investment as exists on such date. The "Investment" for the purpose of this
paragraph shall consist of the total consideration paid for the Drilling Program
by Grantee (including any funding of operating or other expenses in relation
thereto), less the net proceeds (net of any and all operating expenses and
management fees) received by Grantee from its

interests in the Drilling Program and the Net Profits Interest, and less the
initial liquidation value of Convertible Preferred received by operation of this
or the preceding paragraph, if any. Notwithstanding any provision herein
contained to the contrary, Grantor shall have at all times the right to make
payment to Grantee on or before December 31 in any year in such amounts and from
any source of funds available to Grantor from time to time as may be required,
when taken together with any other reductions to the Investment occurring in
that year, to reduce the Investment by either 25% or 20% in any year and to
thereby preclude any option by Grantee to exchange for Convertible Preferred to
come into existence as to that year.



The Convertible Preferred shall have the following characteristics:


·     

No specified redemption date.


·     

Liquidation value is convertible at option of holder to TGC common stock at the
average closing price of the common stock on the twenty trailing business days
prior to the date of such issuance.


·     

Conversion right limited to no more than 19% of the then-outstanding common
shares of the Grantor or to such smaller number that will result in shareholder
approval of the issuance of common stock to be issued on conversion not being
required -under the then-applicable rules of the American Stock Exchange or such
exchange on which the Grantor's common stock may then be traded.


·     

10% Dividend payable quarterly.




The parties hereto further agree as follows:



1.     

Failure by Grantor to promptly issue the Convertible Preferred when obligated
shall constitute a breach of this Agreement and of the Kansas Ten Well Drilling
Program and Agreement and Conveyance of Net Profit Interest, each of even date
herewith, and Grantee shall be entitled to any and all remedies available at law
or equity, including specific performance.




2.     

This Agreement shall be governed by and construed in accordance with the laws of
the State of Tennessee. Any provision of this Agreement that may be
unenforceable or invalid under any law shall be ineffective to the extent of
such ninenforceahility or invalidity without affecting the enforceability or
validity of any other provision hereof.




3.     

Any notice required to be given to any person shall be deemed sufficient if
mailed, postage prepaid, to such person's address as follows, unless other
address is furnished to the other party at any time for the purpose of receiving
notices hereunder:


Tengasco, Inc.

10215 Technology Drive, Suite 301

Knoxville, TN 37932



Hoactzin Partners, L.P. P. O. Box 16867

Fernandina Beach, FL 32035

4.     

This Agreement may not be assigned without the written consent of the other
party, provided that the Grantor's consent to an assignment by Grantee of its
interests shall not be unreasonably withheld. The provisions of this Agreement
are binding on any assigns and successors of the assigning party.


5.     

The Parties hereby irrevocably consent and submit to the exclusive jurisdiction
of, and exclusive venue in, the United States federal courts and the courts of
the State of Tennessee in Knoxville, Tennessee, in connection with any action or
proceeding arising out of or relating to this Agreement and Conveyance or any
document or instrument delivered pursuant hereto.


6.     

Notwithstanding anything to the contrary, in no event shall the amount taken,
reserved or paid, charged or agreed to be paid, for the use, forbearance or
detention of money advanced pursuant hereto or pursuant to any other document
executed in connection herewith, exceed the maximum rate allowed by Tennessee
law. If any one or more of the provisions contained herein, or the application
thereof in any circumstance, is held invalid, illegal or unenforceable in any
respect for any reason, the validity, legality and enforceability of any other
provisions hereof shall not be in any way impaired, unless the provisions held
invalid, illegal or unenforceable shall substantially impair the benefits of the
remaining provisions hereof.




The parties hereto agree that each of them shall execute such documents and
perform such further acts (including, without limitation, obtaining any
consents, exemptions, authorizations or other actions by, or giving any notices
to, or making any filings with, any governmental authority or any other person)
as may be reasonably required or appropriate to carr y out or to perform the
provisions of this Agreement.
 

SIGNED AND EFFECTIVE this the 17th day of September, 2007, Tengasco, Inc.



By: s/Jeffrey R. Bailey



Jeffrey R. Bailey, Chief Executive Officer



HOACTZIN PARTNERS, L.P.

By: Dolphin Advisors, LLC, its managing general partner By: Dolphin Management
Inc., its managing member



By: s/Peter E. Salas

Title: President